Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
1)	Applicant’s amendments to the claims filed 06/02/2021 are accepted. Claims 1, 4, 6, and 12-14 are amended, claims 16-20 are cancelled, and claims 21-24 are new.
	Applicant’s amendments to the specification filed 06/02/2021 are accepted. 
Response to Arguments
2)	Applicant’s arguments, see Page 10, section titled “Specification Objections”, filed 06/02/2021, with respect to the specification have been fully considered and are persuasive.  The objection of the specification has been withdrawn. 
Applicant’s arguments, see Page 10, section titled “Claim Objection”, filed 06/02/2021, with respect to the claims have been fully considered and are persuasive.  The objection of claim 13 has been withdrawn.
Applicant’s arguments with respect to claims 1-3, 5, 7, and 14 as being rejected under 35 U.S.C. 102(a)(1) as being anticipated by Silvestro (U.S. PGPUB 20150032142), hereinafter Silvestro; and claims 4, 6, 13, and 15 as being rejected under 35 U.S.C. 103 as being unpatentable over Silvestro have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Specification
3)	The disclosure is objected to because of the following informalities: 
Paragraph [0044], line 4, “angled tip 112” should read “angled tip 115” for clarity and continuity of reference numerals
Appropriate correction is required.
4)	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the claim language “an angled tip fixed to and extending from the bottom surface along a tip axis” in line 9 of claim 1 and line 8 of claim 21; “the angled tip comprising a curved region beginning immediately at the bottom surface and a substantially straight portion extending from the curved region parallel to the tip axis” in lines 9-11 of claim 21; and “an angled tip integrally formed with the balloon and extending from the bottom surface” in lines 8-9 of claim 24 does not have proper antecedent basis within the specification.
Claim Rejections - 35 USC § 102
5)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6)	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



	Regarding claim 1, Valley teaches a balloon catheter (as shown in Fig. 25A), comprising: a catheter body (Fig. 25A; 130) having an elongated cylindrical shape and comprising a first end (as shown in Annotated Fig. 25A), a second end (as shown in Annotated Fig. 25A), and a longitudinal axis aligned between the first and second ends (as shown in Annotated Fig. 25A); a balloon (as shown in Annotated Fig. 25A) comprising a top surface (as shown in Annotated Fig. 25A) coupled to the second end and a bottom surface (as shown in Annotated Fig. 25A) spaced distally from the second end, wherein the balloon is inflatable to an oblong shape (as shown in Fig. 25A) having a length perpendicular to the longitudinal axis that is greater than its width along the longitudinal axis [Col. 3, lines 1-3] (Examiner takes the length perpendicular to the longitudinal axis to be greater than its width, as the specification states that the balloon diameter (i.e. length perpendicular to the longitudinal axis) is about 35 mm, while the length (i.e. width along the longitudinal axis) can be 20 mm, which is less than 35 mm); and an angled tip (Fig. 25A; 131) fixed to (Examiner interprets the tip to the fixed to the bottom surface of the balloon, as the balloon is “mounted” to the catheter body, as described within claim 1 of the prior art, thus meaning that the balloon and the catheter body are not movable in relation to one another) and extending from the bottom surface (as shown in Fig. 25A) along a tip axis (as shown in Annotated Fig. 25A) that extends at an angle relative to the longitudinal axis (as shown in Fig. 25A).
	


    PNG
    media_image1.png
    434
    444
    media_image1.png
    Greyscale

Annotated Fig. 25A
Regarding claim 2, Valley teaches the balloon catheter of claim 1, wherein the oblong shape comprises an oval shape [Col. 3, lines 3-4] (Examiner interprets “ellipsoidal” of the specification to be equivalent to the claimed “oval shape”).
	Regarding claim 5, Valley teaches the balloon catheter of claim 1, wherein the balloon comprises at least one of a compliant or a non-compliant balloon [Col. 4, lines 38-49].
	Regarding claim 7, Valley teaches the balloon catheter of claim 1, wherein when the balloon is inflated, the angled tip can be changed from a first direction to a second direction while in a lumen (Examiner interprets the balloon catheter of Valley to be capable of having the angled tip changed from a first direction to a second direction as 
	Regarding claim 14, Valley teaches the balloon catheter of claim 1, wherein a curved surface (Fig. 25A; 132) of the angled tip begins adjacent to the bottom surface of the balloon (as shown in Fig. 25A).
	Regarding claim 21, Valley teaches a balloon catheter (as shown in Fig. 25A), comprising: a catheter body (Fig. 25A; 130) having an elongated cylindrical shape and comprising a first end (as shown in Annotated Fig. 25A), a second end (as shown in Annotated Fig. 25A), and a longitudinal axis aligned between the first and second ends (as shown in Annotated Fig. 25A); a balloon (as shown in Annotated Fig. 25A) comprising a top surface (as shown in Annotated Fig. 25A) coupled to the second end and a bottom surface (as shown in Annotated Fig. 25A) spaced distally from the second end, wherein the balloon is inflatable to an oblong shape (as shown in Fig. 25A-2) having a length perpendicular to the longitudinal axis that is greater than its width along the longitudinal axis [Col. 3, lines 1-3] (Examiner takes the length perpendicular to the longitudinal axis to be greater than its width, as the specification states that the balloon diameter (i.e. length perpendicular to the longitudinal axis) is about 35 mm, while the length (i.e. width along the longitudinal axis) can be 20 mm, which is less than 35 mm); and an angled tip (Fig. 25A; 131) fixed to (Examiner interprets the tip to the fixed to the bottom surface of the balloon, as the balloon is “mounted” to the catheter body, as described within claim 1 of the prior art, thus meaning that the balloon and the catheter body are not movable in relation to one another) and extending from the bottom surface 

    PNG
    media_image2.png
    294
    443
    media_image2.png
    Greyscale

Annotated Fig. 25A-2
	Regarding claim 23, Valley teaches the balloon catheter of claim 21, wherein when the balloon is in an inflated state the balloon defines first and second side ends (as shown in Annotated Fig. 25A-3) defining the length of the balloon, an end of the angled tip does not extend laterally past the first side end in the inflated state (as shown in Fig. 25A).

    PNG
    media_image3.png
    379
    443
    media_image3.png
    Greyscale

Annotated Fig. 25A-3
Claim Rejections - 35 USC § 103
8)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10)	Claims 3, 6, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Valley in view of Silvestro (U.S. PGPUB 20150032142), hereinafter Silvestro.

	Silvestro teaches a balloon catheter (as shown in Fig. 2) comprising: a catheter body (Fig. 2; 114) having an elongated cylindrical shape; an angled tip (Fig. 2; 124) at a distal end of the catheter body; and a balloon (Fig. 2; 112) at the distal end and adjacent to the angled tip, wherein when inflated the width of the balloon is in a range of 0.5 mm to 6 mm [Paragraph 0042] (Silvestro teaches the width of the balloon may be between 2 and 4 mm, which falls in a range of 0.5 to 6 mm).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the width of the balloon when inflated of Valley to be in a range of 0.5 mm to 6 mm when inflated. Doing so would enable usage of the balloon catheters in other lumen besides the ascending aorta, and is well-known in the art, as shown by Silvestro. Furthermore, it has been held that, with regards to a change in size, “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); MPEP 2144.04 IV. A.).
	Regarding claim 6, Valley teaches the balloon catheter of claim 1, which has a clear obtuse angle, as shown in Fig. 25A. However, Valley does not explicitly teaches 
	Silvestro teaches a balloon catheter (as shown in Fig. 2) comprising: a catheter body (Fig. 2; 114) having an elongated cylindrical shape; an angled tip (Fig. 2; 124) at a distal end of the catheter body; and a balloon (Fig. 2; 112) at the distal end and adjacent to the angled tip, wherein the angle of the angled tip comprises an angle in a range of 120 degrees to 150 degrees (Examiner interprets the angle to be in a range of 120 to 150 degrees, based on the angle θ of Fig. 2 being between 30 and 60 degrees, making the angle 180- θ between 120 and 150 degrees, as shown in Annotated Fig. 2-1 below) with respect to the longitudinal axis (Fig. 2; LA ) of the catheter body. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the angle of the angled tip of Valley to be explicitly between 120 and 150 degrees, as taught by Silvestro, as applicant has appeared to place no criticality on the claimed range, indicating simply that the angle “may” be within several ranges, none of which are those explicitly claimed (Applicant’s specification filed 03/22/2019, Paragraph [0027].
However, Valley in view of Silvestro does not explicitly disclose wherein the angled tip comprises an angle in a range of 135 degrees to 165 degrees with respect to an axis of the catheter body.

    PNG
    media_image4.png
    350
    635
    media_image4.png
    Greyscale

Annotated Fig. 2-1
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the angle of the angled tip of Valley in view of Silvestro from between 120 and 150 degrees to between 135 and 165 degrees, as applicant has appeared to place no criticality on the claimed range, indicating simply that the angle “may” be within several ranges, none of which are those explicitly claimed (Applicant’s specification filed 03/22/2019, Paragraph [0027]. Additionally, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Regarding claim 15, Valley teaches the balloon catheter of claim 1. However, Valley does not teach wherein when inflated the length of the balloon is in a range between 0.5 mm-6.25 mm.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the length of the balloon when inflated of Valley to be in a range of 5 mm to 15 mm when inflated. Doing so would enable usage of the balloon catheters in other lumen besides the ascending aorta, and is well-known in the art, as shown by Silvestro. Furthermore, it has been held that, with regards to a change in size, “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); MPEP 2144.04 IV. A.).
However, Valley in view of Silvestro does not explicitly disclose wherein when inflated, the length of the balloon is in a range between 0.5 mm - 6.25 mm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the length of the balloon when inflated of Valley in view of Silvestro from between 5 and 15 mm to between 0.5 and 6.25 mm, as applicant has appeared to place no criticality on the claimed range, indicating simply that the length “may” be within several ranges, none of which are In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
11)	Claims 4, 13, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Valley.
	Regarding claim 4, Valley teaches the balloon catheter of claim 1. However, Valley is silent to wherein inflated, a distance from a top surface of the balloon to an end of the angled tip is in a range of 0.5 mm to 6 mm.
	It appears that the device of Valley would operate equally well with the claimed distance from the top surface of the balloon to an end of the angled tip. Further, Applicant has not disclosed that the range claimed solves any stated problem or is for any particular purpose, indicating simply that the distance “may” be within several ranges, none of which are those explicitly claimed (Applicant’s specification filed 03/22/2019, Paragraph [0026]. 
	Regarding claim 13, Valley teaches the balloon catheter of claim 1. However, Valley fails to teach wherein a distance from the bottom side of the balloon to an end of the angled tip is in a range from 1.75 mm to 3.25 mm.
It appears that the device of Valley would operate equally well with the claimed distance from a bottom side of the balloon to an end of the angled tip. Further, Applicant has not disclosed that the range claimed solves any stated problem or is for any particular purpose, indicating simply that the distance “may” be within several ranges, 
	Regarding claim 22, Valley teaches the balloon catheter of claim 21. However, Valley fails to teach wherein the substantially straight portion of the angled tip terminates at a rounded end. 
	In another embodiment, Valley teaches a balloon catheter (as shown in Fig. 14), comprising a catheter body (Fig. 14; 702); a balloon (Fig. 14; 710); and a tip, wherein the tip terminates at a rounded end (as shown in Fig. 14).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the angled tip of Valley to terminate in a rounded in, as shown in a separate embodiment of Valley. Doing so would limit the potential for trauma to occur within the vessel during insertion, use, or removal, of the balloon catheter.
	Regarding claim 24, Valley teaches a balloon catheter (as shown in Fig. 25A), comprising: a catheter body (Fig. 25A; 130) having an elongated cylindrical shape and comprising a first end (as shown in Annotated Fig. 25A-2), a second end (as shown in Annotated Fig. 25A-2), and a longitudinal axis aligned between the first and second ends (as shown in Annotated Fig. 25A-2); a balloon (as shown in Annotated Fig. 25A-2) comprising a top surface (as shown in Annotated Fig. 25A-2) coupled to the second end and a bottom surface (as shown in Annotated Fig. 25A-2) spaced distally from the second end, wherein the balloon is inflatable to an oblong shape (as shown in Fig. 25A-2) having a length perpendicular to the longitudinal axis that is greater than its width along the longitudinal axis [Col. 3, lines 1-3] (Examiner takes the length perpendicular to 
	In another embodiment, Valley teaches a balloon catheter (as shown in Fig. 14), comprising a catheter body (Fig. 14; 702); a balloon (Fig. 14; 710); and a tip, wherein the tip terminates at a rounded end (as shown in Fig. 14).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the angled tip of Valley to terminate in a rounded in, as shown in a separate embodiment of Valley. Doing so would limit the potential for trauma to occur within the vessel during insertion, use, or removal, of the balloon catheter.
Conclusion
12)	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
13)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SMITH whose telephone number is (571)272-8495.  The examiner can normally be reached on Monday - Thursday 8:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/R.T.S./Examiner, Art Unit 3783                                                                                                                                                                                                        /THEODORE J STIGELL/Primary Examiner, Art Unit 3783